Title: To Thomas Jefferson from Joseph H. Nicholson, 22 February 1803
From: Nicholson, Joseph H.
To: Jefferson, Thomas


          
            Sir
            Feb. 22. 1803
          
          I take the liberty to enclose you the Bill to reduce the Marine Corps, together with the Communication from the Secretary of the Navy to the Committee. 
          This communication exhibits an apparent necessity for the Continuance of the whole number of Lieutenants now in service, and may possibly induce some Difficulty in passing the Law—I wish therefore to know whether you have any Objection to my stating that “I have reason to believe three of the Frigates now in the Mediterranean, will return in the Course of two or three months, and that no relieving Squadron will be sent out (except the four small Vessels) unless there is reason to apprehend more extensive Hostility with the Barbary Powers”—These Facts you mentioned to me, but I conceived under an Injunction not to repeat them as coming from you with a View to the Reduction of the Marine Corps—If permitted to state them as above, I think we shall have no Difficulty. 
          Annexed to the Secretary’s Communication, you will find such a Distribution of the Officers and Privates, as I mean to make use of in discussing the Bill—
          I have the Honor to be, Sir most respectfully Yr. Ob. Servt.
          
            Joseph H. Nicholson
          
        